Downey, J.
The question in this case is whether or not a relatrix in a prosecution for bastardy is required to pay the cost of keeping the defendant, when he is imprisoned or the final order or process of the court. It is urged that under section 4, p. 410,1 G. & H., she is so required. The question has been decided otherwise, and in accordance with the ruling of the circuit court. Fx Parte Haase, 50 Ind. 149. And see, also, sec. 5, succeeding the one referred to.
The judgment is affirmed, with costs.